Citation Nr: 1132583	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to September 1984.

The issues of entitlement to service connection for headaches and a psychiatric disorder to include PTSD and adjustment disorder are before the Board of Veterans' Appeals (Board) following a Board Remand in June 2010.  These issues came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in February 2009.  The issue of entitlement to service connection for a bilateral knee disability is before the Board of Veterans' Appeals (Board) following Board Remands in February 2009 and June 2010.  This matter was originally on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issues on appeal were remanded by the Board in June 2010 for additional development.  Specifically, the RO was directed to obtain mental health records from Nebraska Comprehensive Health Care as the Veteran had provided a VA Form 21-4142, Authorization and Consent to Release Information to VA.  This was not done.  Further development is, therefore, needed in light of this Stegall violation.  

In addition, the RO was directed that the Veteran should be afforded the appropriate VA examination to determine the etiology of any psychiatric disorders.  The VA psychologist diagnosed a major depressive episode, recurrent, mild.  However, VA medical records also include a diagnosis of an adjustment disorder, and private medical records include a diagnosis of a personality disorder.  As the VA examiner did not address the existence of either of these psychiatric diagnoses, the Board concludes that an additional VA opinion is needed.  

Further, the RO was also directed that the Veteran should be afforded the appropriate VA examinations to determine the etiology of any bilateral knee and headache disorders.  The Veteran underwent VA examination in July 2010; however, it appears that the VA examiner based her opinion at least in part on the lack of documentation of evaluation and/or treatment during active duty.  The Board notes that there are no service treatment records in the claims file except for the Veteran's entrance examination, and the RO has determined that the Veteran's service treatment records other than the entrance examination are unavailable.  Thus, an etiology opinion based on lack of in-service evaluation and/or treatment when the Veteran's service treatment records are "missing or lost" is not a competent medical opinion.  As such, pertinent facts, such as the Veteran's reports of bilateral knee pain during active duty without injury and persistent headaches since service and constant headaches for past three years were not evaluated and weighed.  The Board, therefore, concludes that an additional VA opinion is needed.  
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should again request the Veteran's service treatment records and, if unavailable, attempt to reconstruct all missing service treatment records, to include morning reports, to the extent possible.  All reconstruction efforts must be documented and associated with the claims folder along with additional procedures that the RO finds appropriate.  If no records are available, documentation to that effect is required and should be associated with the claims folder. 
 
2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral knee, headaches, and psychiatric disabilities that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  The RO should also obtain mental health records from Nebraska Comprehensive Health Care from 2005 to 2008 as the Veteran has provided VA Form 21-4142, Authorization and Consent to Release Information to VA.

3.  After the above development has been completed, the Veteran's claims file should be forwarded to a VA psychologist or psychiatrist to determine the etiology of any current, chronic psychiatric disorders.    The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  

If the Veteran's treatment records remain unavailable, the VA physician should acknowledge this fact in the VA examination report.

 All pertinent symptomatology and findings should be reported in detail.  The examiner should identify all current, chronic diagnoses relating to the Veteran's psychiatric complaints and provide an opinion as to whether it is at least as likely as not that any of these diagnoses are related to the Veteran's active duty service.  

Specifically, the psychiatric professional should provide an opinion as to whether it is at least as likely as not that (1) a currently diagnosed psychiatric disorder had its onset during the Veteran's active service or is otherwise related to active service and (2) a currently diagnosed personality disorder was subject to a superimposed disease or injury during service which created additional disability. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After the above development has been completed, the Veteran's claims file should be forwarded to a VA physician to determine the etiology of any current, chronic bilateral knee and headache disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  

If the Veteran's treatment records remain unavailable, the VA physician should acknowledge this fact in the VA examination report.

All pertinent symptomatology and findings should be reported in detail.  The examiner should identify all current, chronic diagnoses relating to the Veteran's knee and headache complaints and provide an opinion as to whether it is at least as likely as not that any of these diagnoses are related to the Veteran's active duty service.  

Specifically, the physician should provide an opinion as to whether it is at least as likely as not that (1) a currently diagnosed chronic bilateral knee disorder had its onset during the Veteran's active service or is otherwise related to active service and (2) a currently diagnosed chronic headache disorder had its onset during the Veteran's active service or is otherwise related to active service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


